Citation Nr: 0120443	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an extension of a temporary total 
evaluation of status post total knee arthroplasty, right 
knee, through May 1999.

2.  Entitlement to restoration of a 60 percent disability 
evaluation for service-connected right knee fusion, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Cheyenne, Wyoming, which failed to 
extend the temporary total evaluation of the veteran's status 
post total knee arthroplasty, right knee, through May 1999.  
The veteran submitted a notice of disagreement in January 
1999 in which he specifically contended that the temporary 
total evaluation should extend to May 1999.  He submitted a 
substantive appeal in March 1999.  The veteran's notice of 
disagreement and substantive appeal were timely.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2000).  

A March 2000 rating decision extended the temporary total 
evaluation to October 1, 1998.  A March 2000 letter to the 
veteran informed him of the March 2000 rating decision, and 
noted that it was considered a full grant of the issue.  
However, given that the veteran has made it clear that he 
seeks an extension of the temporary total evaluation to May 
1999, the Board concludes that the issue is still on appeal.

In addition, this case is on appeal of a July 1995 reduction 
of the veteran's evaluation for right knee fusion from 60 
percent to 30 percent, effective October 1, 2000.  



REMAND

A preliminary review of the record indicates that in 
correspondence received in September 2000, the veteran 
appeared to attempt to request a hearing before a Member of 
the Board.  The Board sent the veteran a letter dated June 
19, 2001, seeking clarification.  He was informed that if he 
did not respond within 30 days of the date of the letter, the 
Board would schedule him a hearing in Washington, DC.  

The claims file contains a copy of a letter to the veteran 
from the Board, dated July 24, 2001, informing him that he 
had been scheduled for a Board hearing in Washington, DC, in 
September 2001.  An undated handwritten notation across the 
letter indicates that it was canceled.  

On June 26, 2001, the Board received the veteran's response 
to the June 19, 2001, clarification letter.  The veteran 
indicated that he wanted to attend a hearing before a Member 
of the Board at the RO.  The correspondence was signed by the 
veteran and dated July 17, 2001.  

In light of the veteran's desire to testify in person before 
the Board at the RO, a remand is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should schedule the veteran for a 
hearing before a Member of the Board, sitting 
at the Cheyenne, Wyoming, RO, in the order 
that this request was received.


Thereafter, the record should be returned to the Board for 
further review.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



